    Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 1 of 24         PageID #: 755




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

CLAUDIE ALLEN o/b/o T.E.,                   )
   Plaintiff,                               )
                                            )
v.                                          )    CIVIL ACTION NO. 2:19-00622-N
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
   Defendant.                               )

                     MEMORANDUM OPINION AND ORDER

        Plaintiff Claudie Allen, on behalf of minor claimant T.E., brought this action

under 42 U.S.C. § 1383(c)(3) seeking judicial review of a final decision of the

Defendant Commissioner of Social Security denying T.E.’s application for

supplemental security income (“SSI”) under Title XVI of the Social Security Act, 42

U.S.C. § 1381, et seq.1 Upon due consideration of the parties’ briefs (Docs. 12, 13, 15)

and those portions of the transcript of the administrative record (Doc. 11) relevant to

the issues raised, the Court finds that the Commissioner’s final decision is due to be

AFFIRMED.2




1“Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program.” Bowen v. Yuckert,
482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. § 1382(a)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of final judgment in
this civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 18, 20). With the Court’s consent, the parties
jointly waived the opportunity to present oral argument. (See Docs. 17, 21).
 Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 2 of 24            PageID #: 756




                          I.     Procedural Background

      The subject SSI application was filed with the Social Security Administration

(“SSA”) on T.E.’s behalf on October 7, 2016. After it was initially denied, T.E.

requested, and on June 22, 2018, received, a hearing before an Administrative Law

Judge (“ALJ”) with the SSA’s Office of Disability Adjudication and Review. On

October 15, 2018, the ALJ issued an unfavorable decision on T.E.’s application,

finding T.E. not disabled under the Social Security Act and therefore not entitled to

benefits. (See Doc. 11, PageID.51-67).

      The Commissioner’s decision on T.E.’s application became final when the

Appeals Council for the Office of Disability Adjudication and Review denied T.E.’s

request for review of the ALJ’s unfavorable decision on July 30, 2019. (Id., PageID.45-

49). Allen, on T.E.’s behalf, subsequently brought this action under § 1383(c)(3) for

judicial review of the Commissioner’s final decision. See 42 U.S.C. § 1383(c)(3) (“The

final determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this title

to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such

decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir. 2007)
 Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 3 of 24            PageID #: 757




(“The settled law of this Circuit is that a court may review, under sentence four of

section 405(g), a denial of review by the Appeals Council.”).

                             II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.

2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-evidence
      standard, a court looks to an existing administrative record and asks
      whether it contains “sufficien[t] evidence” to support the agency’s
      factual determinations. Consolidated Edison Co. v. NLRB, 305 U.S. 197,
      229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis deleted). And
      whatever the meaning of “substantial” in other contexts, the threshold
      for such evidentiary sufficiency is not high. Substantial evidence … is
      “more than a mere scintilla.” Ibid.; see, e.g., [Richardson v.] Perales, 402
      U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842 (1971)] (internal
      quotation marks omitted). It means—and means only—“such relevant
      evidence as a reasonable mind might accept as adequate to support a
      conclusion.” Consolidated Edison, 305 U.S. at 229, 59 S. Ct. 206. See
      Dickinson v. Zurko, 527 U.S. 150, 153, 119 S. Ct. 1816, 144 L. Ed. 2d 143
      (1999) (comparing the substantial-evidence standard to the deferential
      clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide the

facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357 F.3d

1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.
    Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 4 of 24        PageID #: 758




Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence preponderates

against the [Commissioner]’s factual findings, [the Court] must affirm if the decision

reached is supported by substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting

Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

        Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if

interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings made

by the [agency] were unreasonable. To that end, [judicial] inquiry is highly deferential

and we consider only whether there is substantial evidence for the findings made by

the [agency], not whether there is substantial evidence for some other finding that

could have been, but was not, made. That is, even if the evidence could support

multiple conclusions, we must affirm the agency’s decision unless there is no

reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th

Cir. 2004) (en banc) (citations and quotation omitted).3 “Yet, within this narrowly



3See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam) (“The
court need not determine whether it would have reached a different result based upon
the record” because “[e]ven if we find that the evidence preponderates against the
[Commissioner]'s decision, we must affirm if the decision is supported by substantial
evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991) (under the
substantial evidence standard, “we do not reverse the [Commissioner] even if this
court, sitting as a finder of fact, would have reached a contrary result…”); Hunter v.
Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“In light of our
deferential review, there is no inconsistency in finding that two successive ALJ
decisions are supported by substantial evidence even when those decisions reach
opposing conclusions. Faced with the same record, different ALJs could disagree with
one another based on their respective credibility determinations and how each weighs
the evidence. Both decisions could nonetheless be supported by evidence that
    Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 5 of 24         PageID #: 759




circumscribed role, [courts] do not act as automatons. [A court] must scrutinize the

record as a whole to determine if the decision reached is reasonable and supported by

substantial evidence…” Bloodsworth, 703 F.2d at 1239 (citations and quotation

omitted). See also Owens v. Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam)

(“We are neither to conduct a de novo proceeding, nor to rubber stamp the

administrative decisions that come before us. Rather, our function is to ensure that

the decision was based on a reasonable and consistently applied standard, and was

carefully considered in light of all the relevant facts.”); Tieniber v. Heckler, 720 F.2d

1251, 1253 (11th Cir. 1983) (per curiam) (“A ‘substantial evidence’ standard … does

not permit a court to uphold the [Commissioner]’s decision by referring only to those

parts of the record which support the ALJ. A reviewing court must view the entire

record and take account of evidence in the record which detracts from the evidence

relied on by the ALJ.”).4



reasonable minds would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230
(11th Cir. 1991) (“Substantial evidence may even exist contrary to the findings of the
ALJ, and we may have taken a different view of it as a factfinder. Yet, if there is
substantially supportive evidence, the findings cannot be overturned.”); Edlund v.
Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001)
(“If the evidence is susceptible to more than one rational interpretation, the court
may not substitute its judgment for that of the Commissioner.”).

4 However, “district court judges are not required to ferret out delectable facts buried
in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061 (11th
Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden upon the
district court to distill every potential argument that could be made based on the
materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir.
2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment) (quoting
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc))
(ellipsis added). The Eleventh Circuit Court of Appeals, whose review of Social
Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84 F.3d
 Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 6 of 24              PageID #: 760




       The “substantial evidence” “standard of review applies only to findings of fact.

No similar presumption of validity attaches to the [Commissioner]’s conclusions of

law, including determination of the proper standards to be applied in reviewing




1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error not
fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs., 26
F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals] will
not address an argument that has not been raised in the district court…Because
Stewart did not present any of his assertions in the district court, we decline to
consider them on appeal.” (applying rule in appeal of judicial review under 42 U.S.C.
§§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d 1155, 1161 (11th
Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651 F. App'x 958, 962
(11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671
F. App'x 767, 769 (11th Cir. 2016) (per curiam) (unpublished) (“As a general rule, we
do not consider arguments that have not been fairly presented to a respective agency
or to the district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999)
(treating as waived a challenge to the administrative law judge’s reliance on the
testimony of a vocational expert that was ‘not raise[d] . . . before the administrative
agency or the district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave
Practices & Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir.
1990) (“[I]f a party hopes to preserve a claim, argument, theory, or defense for appeal,
she must first clearly present it to the district court, that is, in such a way as to afford
the district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the district
court. She raised the issue only summarily, without any citations to the record or
authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.
2014) (noting that a party ‘abandons a claim when he either makes only passing
references to it or raises it in a perfunctory manner without supporting arguments
and authority’). As a result, we do not address the sufficiency of the ALJ's credibility
finding.”).
 Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 7 of 24           PageID #: 761




claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986) (quotation

omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th Cir. 1982)

(“Our standard of review for appeals from the administrative denials of Social

Security benefits dictates that ‘(t)he findings of the [Commissioner] as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is applicable

only to findings of fact made by the [Commissioner], and it is well established that no

similar presumption of validity attaches to the [Commissioner]’s conclusions of law,

including determination of the proper standards to be applied in reviewing claims.”

(alterations added) (some quotation marks omitted)). This Court “conduct[s] ‘an

exacting examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir.

1996) (per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

“ ‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of Health

& Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference and

the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245 F.3d

1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the legal

principles upon which the Commissioner's decision is based. Chester v. Bowen, 792
    Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 8 of 24        PageID #: 762




F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only to

determine whether it is supported by substantial evidence. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation

omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as adopted

by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x 912, 921

(11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be upheld on

the same bases articulated in the agency's order.” (citing Texaco Inc., 417 U.S. at 397,

and Newton, 209 F.3d at 455)).

        Eligibility for SSI requires that a claimant be “disabled.” 42 U.S.C. §

1382(a)(1)-(2). “An individual under the age of 18 shall be considered disabled … if

that individual has a medically determinable physical or mental impairment, which




5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 9 of 24         PageID #: 763




results in marked and severe functional limitations, and which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 1382c(C)(i).6

        The Social Security Administration uses a sequential, three-step
        analysis to determine whether a child is disabled. The claimant must
        establish (1) whether the child is working; (2) whether the child has a
        severe impairment or combination of impairments; and (3) whether the
        child's impairment or combination of impairments meets, medically
        equals, or functionally equals the severity of an impairment in the
        Listing of Impairments. 20 C.F.R. § 416.924(a); id. Pt. 404, Subpt. P,
        App. 1…

        …To determine whether an impairment or combination of impairments
        “functionally equals” a listed impairment, the administrative law judge
        assesses the claimant on six domains, including (1) acquiring and using
        information; (2) attending and completing tasks; (3) interacting and
        relating with others; (4) moving about and manipulating objects; (5)
        caring for himself; and (6) health and physical well-being. Id. §§
        416.926a(a), (b)(1), (d). The claimant must establish that he suffers from
        an “extreme” limitation in one of the domains, or “marked” limitations
        in two of the domains. Id. § 416.926a(a). A “marked” limitation is one
        that “interferes seriously with [the claimant's] ability to independently
        initiate, sustain, or complete activities.” Id. § 416.926a(e)(2)(i). “
        ‘Marked’ limitation also means a limitation that is ‘more than moderate’
        but ‘less than extreme.’ It is the equivalent of the functioning we would
        expect to find on standardized testing with scores that are at least two,
        but less than three, standard deviations below the mean.” Id.

Parks ex rel. D.P. v. Comm'r, Soc. Sec. Admin., 783 F.3d 847, 850-51 (11th Cir. 2015).7

        “The burden lies with the claimant to prove that he meets or equals a Listing.”

Gray ex rel. Whymss v. Comm'r of Soc. Sec., 454 F. App'x 748, 750 (11th Cir. 2011)



6“Notwithstanding [§ 1382c(C)](i), no individual under the age of 18 who engages in
substantial gainful activity … may be considered to be disabled.” 42 U.S.C. §
1382c(C)(ii). See also 20 C.F.R. § 416.924(c).

7The Court will hereinafter use “Step One,” “Step Two,” and “Step Three” when
referencing individual steps of this sequential evaluation.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 10 of 24            PageID #: 764




(per curiam) (unpublished) (citing Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir.

1991)). However, “the Commissioner of Social Security has an obligation to develop a

full and fair record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also

Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-

established that the ALJ has a basic duty to develop a full and fair record.

Nevertheless, the claimant bears the burden of proving that he is disabled, and,

consequently, he is responsible for producing evidence in support of his claim.”

(citations omitted)). “This is an onerous task, as the ALJ must scrupulously and

conscientiously probe into, inquire of, and explore for all relevant facts.          In

determining whether a claimant is disabled, the ALJ must consider the evidence as

a whole.” Henry v. Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per

curiam) (citation and quotation omitted).

      If a court determines that the Commissioner reached his decision by focusing

upon one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to enable

[a reviewing court] to conclude that the ALJ considered [the claimant's] medical

condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 11 of 24         PageID #: 765




Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (per

curiam) (quotation and brackets omitted)).

        When, as here, the ALJ denies benefits and the Appeals Council denies review

of that decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the ALJ’s

decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320, 1323

(11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

        At Step One, the ALJ determined that T.E. was a “school-age child” who had

not engaged in substantial gainful activity since the application date of October 7,

2016. (Doc. 11, PageID.57). 8 At Step Two, the ALJ determined that T.E. had the

following severe impairments: borderline intellectual functioning and developmental

delay. (Doc. 11, PageID.57). The ALJ also determined that T.E. had the following

medically determinable but non-severe impairments: attention-deficit/hyperactivity

disorder (ADHD), asthma, and adjustment disorder.9 (Doc. 11, PageID.57). At Step



8 “For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file.” Moore v. Barnhart, 405 F.3d 1208, 1211
(11th Cir. 2005) (per curiam) (citing 20 C.F.R. § 416.202–03 (2005)).

9   For child applicants, a non-severe impairment is “a slight abnormality or a
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 12 of 24            PageID #: 766




Three, the ALJ found that T.E. did not have an impairment or combination of

impairments that met, medically equaled, or functionally equaled the severity of a

specified impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404,

Subpt. P, App. 1. (Id., PageID.57-67). In determining that T.E. did not functionally

equal a Listing, the ALJ found that T.E. had either “less than marked,” or no

limitation in each of the six relevant domains (see id., PageID.58-67) – thus failing to

satisfy the requirement that a child applicant demonstrate either an “extreme”

limitation in one of the domains or “marked” limitations in two. Accordingly, the ALJ

found that T.E. was not under a disability as defined by the Social Security Act during

the relevant adjudicatory period. (Id., PageID.67).

                                   IV.    Analysis

                   A.     Borderline Intellectual Functioning

      Allen’s first claim is that the ALJ reversibly erred in finding borderline

intellectual functioning as a medically determinable impairment, when no such

diagnosis was purportedly in the record, the most recent version of the Diagnostic

and Statistical Manual of Mental Disorders does not recognize such a condition, and

T.E. would not qualify for such a diagnosis under the immediate prior version of the

DSM due to having too low an intelligence quotient (IQ) score. No reversible error

has been shown.

      As the Commissioner correctly points out, the State agency medical




combination of slight abnormalities that causes no more than minimal functional
limitations…” 20 C.F.R. § 416.924(c).
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 13 of 24          PageID #: 767




consultants who reviewed T.E.’s medical file at the initial level, pediatric physician

Robert Heilpern, M.D., and psychologist Pauline Edwards, Ph.D., found “borderline

intellectual functioning” to be one of T.E.’s severe impairments. The Social Security

regulations recognize that “State agency medical or psychological consultants are

highly qualified and experts in Social Security disability evaluation[,]” and ALJs

“must consider” those consultants’ medical findings as medical opinions, though they

are not required to adopt them. 20 C.F.R. § 416.913a(b)(1). See also 20 C.F.R. §

416.927(e) (the rules in § 416.913a generally apply to evidence from state agency

consultants for claims filed before March 27, 2017). The ALJ considered the State

agency consultant’s assessment and gave it “significant weight” (Doc. 11, PageID.61),

a decision that Allen does not challenge. Accordingly, Allen is incorrect that there

was no “psychological expert who diagnosed borderline intellectual functioning,” and

the ALJ did not “substitute his judgment for that of the medical and vocational

experts[,]” as Allen alleges (Doc. 13, PageID.723), in finding that borderline

intellectual functioning was a medically determinable impairment.10




10Allen appears to argue that the ALJ should have found that T.E. suffered from
“Intellectual Disability,” rather than borderline intellectual functioning, because
consultative examining psychologist Donald Blanton, Ph.D., diagnosed the former.
However, Dr. Blanton also qualified that diagnosis as “mild” and “estimated” (Doc.
11, PageID.544), and as Allen points out, “State agency medical and psychological
consultants … may conclude that [a claimant’s] obtained IQ score(s) is not an
accurate reflection of [the claimant’s] general intellectual functioning.” 20 C.F.R. §
404, SubPart P, Appendix 1, Listing 12.00(H)(2)(d). Because the State agency
consultants diagnosed borderline intellectual functioning, the ALJ had a legitimate
medical basis to find that impairment.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 14 of 24           PageID #: 768




                               B.       Medical Opinion

      Allen next argues that the ALJ reversibly erred in rejecting the medical

opinion of consultative examining psychologist Dr. Donald Blanton.

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the claimant’s]

physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting 20 C.F.R.

§§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion sources:

(1) treating physicians; (2) nontreating, examining physicians; and (3) nontreating,

nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x 758, 762 (11th

Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§ 404.1527(c)(1)-(2),

416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must consider a number of

factors in determining how much weight to give to each medical opinion, including

(1) whether the physician has examined the claimant; (2) the length, nature, and

extent of a treating physician's relationship with the claimant; (3) the medical

evidence and explanation supporting the physician’s opinion; (4) how consistent the

physician’s opinion is with the record as a whole; and (5) the physician’s

specialization. These factors apply to both examining and non-examining physicians.”

Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523 (11th Cir. 2014) (per curiam)

(unpublished) (internal citations and quotation marks omitted) (citing 20 C.F.R. §§

404.1527(c) & (e), 416.927(c) & (e)).
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 15 of 24              PageID #: 769




      While “the ALJ is not required to explicitly address each of those factors[,]”

Lawton v. Comm'r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam)

(unpublished), “the ALJ must state with particularity the weight given to different

medical opinions and the reasons therefor.” Winschel, 631 F.3d at 1179. “The opinion

of a treating physician…‘must be given substantial or considerable weight unless

“good cause” is shown to the contrary.’ ” Phillips, 357 F.3d at 1240 (quoting Lewis v.

Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)). On the other hand, the opinions of

non-treating physicians, such as Dr. Blanton, “are not entitled to deference...”

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam). Accord Crawford,

363 F.3d at 1160 (“The ALJ correctly found that, because Hartig examined Crawford

on only one occasion, her opinion was not entitled to great weight.”).11

      Dr. Blanton rendered his medical opinion after performing a consultative

psychological evaluation of T.E. on December 28, 2016, at which he assessed a full

scale IQ score of 54, “plac[ing T.E.] in the moderate range of mental retardation…”

(Doc. 11, PageID.543-546).12 Dr. Blanton opined that T.E. “may have slightly higher

potential if [T.E.’s] attention and concentration problems can be resolved[,]” but that




11On January 18, 2017, the SSA substantially revised the regulations governing how
the Commissioner considers medical evidence, including medical opinions. See 82
Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017). However, those
revisions apply only to claims filed on or after March 27, 2017, and are therefore
inapplicable to the subject application. Compare 20 C.F.R. § 416.920c (applicable to
claims filed on or after on or after March 27, 2017) with 20 C.F.R. § 416.927
(applicable to claims filed before March 27, 2017).

12Other medical professionals diagnosed T.E. with an IQ score of 63 on July 14, 2015,
and 55 on October 23, 2018.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 16 of 24            PageID #: 770




T.E. “is quite limited intellectually.” (Id., PageID.546). The ALJ stated that she gave

Dr. Blanton’s opinion “little weight because it is not supported by observations and

findings noted elsewhere in the record, and is outweighed by the teacher

questionnaire [of T.E.’s special education teacher], which is given greater weight.”

(Id., PageID.61). The ALJ further found that “[t]he very serious deficits identified by

[Dr. Blanton] are not fully consistent with the narrative statements of the teacher

and are also inconsistent with the observations of [T.E.]’s teacher that [T.E.] picks up

on new information pretty well.” (Id.).

      The ALJ summarized the teacher questionnaire (id., PageID.216-225),

completed in November 2016, as follows:

      The teacher notes that [T.E.] has several “slight” problems, four
      “obvious” problems, and only two “very serious” problems (“expressing
      ideas in written form” and “reading and comprehending written
      material”), with “no problem following directions”. [T.E.] had four
      “obvious” problems in “attending and completing tasks; the other ten
      areas the teacher considered involved only a “slight” problem, or no
      problem at all. [T.E.] had no “serious” or “very serious” problems. [T.E.’s]
      “obvious” problems were experienced daily, but not hourly. [T.E.] had
      four “obvious” problems in “in [sic] interacting and relating with others”;
      the other ten areas the teacher considered involved only a “slight”
      problem, or no problem at all. [T.E.] had no “serious” or “very serious”
      problems. [T.E.] had no problems in moving about and manipulating
      objects, only two “slight” problems in [self-care], and no medical
      conditions or concerns about health and physical well-being.

      There is no mention of ADHD, Autism, or any accommodations. The
      teacher indicated that she did not know whether the child took any
      medications, and did not frequently miss school due to illness. In a
      narrative, the teacher observed: “[T.E.] picks up on new information
      pretty well, as well as recalls previously learned information well.” This
      evidence is not consistent with very serious functional limitations.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 17 of 24            PageID #: 771




(Id. (bracketed text added) (record citation omitted)).

      The ALJ did not err in relying on the teacher questionnaire to discount Dr.

Blanton’s opinion. Contrary to Allen’s assertions, the ALJ did not use the teacher

questionnaire to discount the IQ score or other objective medical diagnoses of Dr.

Blanton, only his opinion on the limiting effects of those diagnoses. Cf. Moore, 405

F.3d at 1213 n.6 (“[T]he mere existence of [medical] impairments does not reveal the

extent to which they limit [a claimant’s] ability to work or undermine the ALJ's

determination in that regard.”). Unlike Dr. Blanton, who only saw T.E. once, the

teacher reported that she interacted with T.E. at least three hours every day (see Doc.

11, PageID.218), and her questionnaire provided a far more granular assessment of

T.E.’s abilities than Dr. Blanton’s broad, nonspecific assertion of limited intellectual

ability. If an adult claimant’s own testimony regarding her daily activities can be

grounds to discount a medical opinion, see, e.g., Phillips, 357 F.3d at 1241, then

certainly a teacher’s observations about a child claimant’s limitations drawn from

daily interaction can be as well.

      Allen argues that the teacher questionnaire is unreliable because the teacher’s

statement that T.E. “picks up on new information pretty well” and “recalls previously

learned information well” are contradicted by other findings in the questionnaire –

specifically, that the “teacher rates [T.E.] with moderate limitations in learning new

material, recalling and applying previously learned material, understanding school

and content vocabulary, and applying problem-solving skills in class discussions[;]

states [T.E.] has serious problems in comprehending and doing math problems; and
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 18 of 24            PageID #: 772




very serious problems in reaching and comprehending written material, and in

expressing ideas in written form[;] states T.E. struggled with multi-step directions[;]

and indicates T.E. tended to rush through her work, did not understand jokes or

sarcasm, and lost patience easily.” (Doc. 13, PageID.724-725 (citing Doc. 11,

PageID.219-223)). However, the undersigned is not convinced that those finds render

the teacher questionnaire fatally inconsistent. Moreover, many of the findings Allen

notes were made in response to form circle-the-answer questions providing a set

range of answers, while the teacher’s statements that T.E. “picks up on new

information pretty well” and “recalls previously learned information well” were stated

in the teacher’s own words in response to an open-ended question asking for any

additional information about T.E. (Doc. 11, PageID.219). Thus, the ALJ was entitled

to consider those statements as a “truer” reflection of the teacher’s opinion on T.E.’s

abilities than her pick-an-option responses to form questions. The Social Security

regulations give ALJs discretion to reach a conclusion as to disability in spite of

inconsistent evidence in the record, see 20 C.F.R. § 416.920b(b)(1) (“If the evidence in

your case record is insufficient or inconsistent, we may need to take the additional

actions in paragraphs (b)(1) through (4) of this section[, including] (1) If any of the

evidence in your case record, including any medical opinion(s) and prior

administrative medical findings, is inconsistent, we will consider the relevant

evidence and see if we can determine whether you are disabled based on the evidence

we have.”), and this Court cannot reweigh the evidence or substitute its judgment for

the ALJ’s. Winschel, 631 F.3d at 1178.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 19 of 24            PageID #: 773




      Moreover, the ALJ’s decision to reject Dr. Blanton’s opinion is also supported

by records from West Alabama Mental Health. As the ALJ noted, at a February 2017

examination, T.E. told a therapist that T.E. was enjoying school in spite of difficulty

reading at grade level. (Doc. 11, PageID.60). On January 24, 2018, T.E.’s mother

reported that T.E. was “doing well academically,” and in February 2018 the mother

reported that T.E. had “gotten good reports from school” and was having “no problems

with grades or behaviors.” (Id.). At T.E.’s last assessment with West Alabama Mental

Health, it was noted that T.E. “had been doing well, enjoying the summer, and … had

then been promoted to the 3rd grade.” (Id.).

      As contrary evidence, Allen points to T.E.’s individualized education plans

(IEPs) for the 2016-2017 and 2018-2019 school years, noting:

      The IEP for the same school year the teacher completed her form shows
      [T.E] could not count to 50, had difficulty with addition and subtraction,
      difficulty recognizing letters, number and shapes, recognizing sight
      words, and identifying rhyming words. [T.E.] required accommodations
      for counting, math, fine motor skills, functional behavior, phonological
      awareness, articulation, and language arts. [T.E] was to work with the
      resource room and have a peer helper in the general education
      classroom, along with one-on-one speech therapy. (PageID.283-296, 310-
      324).

      The IEP for 2018-2019 also contradicts that assertion. At that time T.E.
      had a difficult time staying on task, tended to rush to be the first to turn
      in her classwork, and struggled with adding and subtracting, even with
      the use of manipulatives. (PageID.271). [T.E.] continued to need
      accommodations for reading, writing, reading recall, counting by 5s and
      10s, reading sight words, and knowing when to speak appropriately.
      (PageID.273-278). [T.E.] was to work with the resource room and have
      a peer helper in the general education classroom, along with one-on-one
      help as needed. (PageID.270-282).
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 20 of 24             PageID #: 774




(Doc. 13, PageID.725).

      While there is no doubt that T.E. has some learning disabilities and other

intellectual limitations, the IEPs do not support an escapable conclusion that T.E. is

“quite limited intellectually,” as Dr. Blanton opined. Especially when considered with

the teacher questionnaire and the West Alabama Mental Health, a reasonable

adjudicator could conclude that T.E.’s intellectual deficits did not rise to the level of

severity opined by Dr. Blanton. A court will not second guess an ALJ about the weight

given to medical opinions “so long as [the ALJ] articulates a specific justification for

it[,]” Hunter v. Soc. Sec. Admin., Comm'r, 0808 F.3d 818, 823 (11th Cir. 2015) (citing

Moore, 405 F.3d at 1212), and a court must affirm an ALJ’s determination so long as

substantial evidence supports it, and even if the evidence preponderates against it.

Ingram, 496 F.3d at 1260. Here, the undersigned finds that substantial evidence

supports the ALJ’s decision to reject Dr. Blanton’s opinion.

                      C.     Dr. Reynolds’s Treatment Notes

      Allen next argues that the ALJ reversibly erred by ignoring evidence in the

record from Richard Reynolds, Ph.D., another psychologist who examined T.E. on

July 14, 2015, and again on August 6, 2015. (See Doc. 11, PageID.340-345).

      As noted previously, “ ‘there is no rigid requirement that the ALJ specifically

refer to every piece of evidence in his decision, so long as the ALJ’s decision ... is not

a broad rejection which is not enough to enable [a reviewing court] to conclude that

the ALJ considered [the claimant's] medical condition as a whole.’ ” Mitchell, 771 F.3d

at 782 (quoting Dyer, 395 F.3d at 1211 (quotation and brackets omitted)).
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 21 of 24            PageID #: 775




Nevertheless, an ALJ must “analyze[] all evidence and … sufficiently explain[] the

weight … given to obviously probative exhibits…” Cowart v. Schweiker, 662 F.2d 731,

735 (11th Cir. 1981) (alterations added) (quotation omitted).13

      Allen is correct that the ALJ’s decision never expressly discusses, or even

mentions, Dr. Reynolds’ notes, and the Commissioner does not argue otherwise.

However, the undersigned concludes that Dr. Reynolds’s notes were not “obviously

probative exhibits” that the ALJ was required to explicitly address. Dr. Reynolds last

examined T.E. over a year before the start date of the relevant adjudicatory period –


13      True, as Allen points out, Cowart also stated, a couple sentences before this
quote, that “[w]hat is required is that the ALJ state specifically the weight accorded
to each item of evidence and why he reached that decision.” 662 F.2d at 735. However,
that seemingly broad statement must be read in context. In Cowart, the court found
that the ALJ’s decision did “not make clear the weight accorded to the various
testimony considered” because it “state[d] only that the ALJ ‘has carefully considered
all of the testimony ... and exhibits ... and has given weight to each as he feels should
be properly accorded to it.’ ” Id. In finding that statement insufficient, the court
explained as follows:

      This statement tells us nothing whatsoever it goes without saying that
      the ALJ gave the testimony the weight he believed should be accorded
      to it. What is required is that the ALJ state specifically the weight
      accorded to each item of evidence and why he reached that decision. In
      the absence of such a statement, it is impossible for a reviewing court to
      determine whether the ultimate decision on the merits of the claim is
      rational and supported by substantial evidence.

Id.
       Read in context, it is apparent that the court was saying the ALJ was required
to specifically state the weight he had given to the exhibits he had purportedly
considered in that case, and to explain his reasoning in doing so. Cowart’s subsequent
declaration that an ALJ must specifically explain the weight given only to “obviously
probative exhibits” is more in line with this circuit’s well-established rule that there
is “no rigid requirement” that an ALJ’s decision specifically reference every piece of
evidence in the record. Dyer, 395 F.3d at 1211. To the extent Allen argues that Cowart
requires more, the undersigned is not persuaded.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 22 of 24            PageID #: 776




October 7, 2016, the date the subject application was filed. See Moore, 405 F.3d at

1211. Moreover, the full scale IQ score of 63 that Dr. Reynolds assessed was almost

ten points higher than the other two IQ scores of record that were assessed during

the relevant adjudicatory period, indicating that Dr. Reynolds’s notes might not be as

relevant to assessing the degree of T.E.’s limitations during the adjudicatory period.

Cf. Hodges v. Barnhart, 276 F.3d 1265, 1268 (11th Cir. 2001) (“[A]bsent evidence of

sudden trauma that can cause retardation, … IQ tests create a rebuttable

presumption of a fairly constant IQ throughout [a claimant’s] life.”).14 And contrary

to Allen’s suggestion, Dr. Reynolds’s notes do not substantially bolster Dr. Blanton’s

opinion that T.E. “is quite limited intellectually.” Not only did Dr. Reynolds assess a

significantly higher IQ score for T.E. than Dr. Blanton, but Dr. Reynolds’s notes also

primarily assessed “symptoms of an emotional disorder” (Doc. 11, PageID.341, 343),

which were not reflected in Dr. Blanton’s notes, and did not mention assessing

intellectual limitations. To the extent Dr. Reynolds noted certain objective

observations regarding T.E.’s intellectual functioning, those observations were

largely consistent with, and thus cumulative of, T.E.’s mother’s testimony and

observations in notes from the relevant adjudicatory period.



14 The Commissioner’s brief devotes a substantial footnote to arguing that Dr.
Reynolds should not be considered a treating source. (Doc. 15 n.3, PageID.741-742).
However, the undersigned does not read Allen’s brief as claiming that Dr. Reynolds
should be. While Allen notes in passing that Dr. Reynolds “treated T.E. during the
period after [the] alleged [disability] onset date[,]” she identifies Dr. Reynolds as an
“examining psychologist,” and nowhere does she argue that Dr. Reynolds’s notes
should be given the heightened consideration generally due to the records of treating
sources. The undersigned also, unlike the Commissioner, does not read Allen’s brief
as arguing that any of Dr. Reynolds’s notes should be considered a medical opinion.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 23 of 24            PageID #: 777




      Accordingly, the ALJ committed no reversible error in failing to specifically

discuss Dr. Reynolds’s notes.

                                D.    Listing 112.05B

      Allen’s final claim is that the ALJ erred in not finding that T.E. meets Listing

112.05B (Intellectual Disorder) and is thus disabled. T.E. undoubtedly satisfies the

first of the two-part test for disability under that listing, having presented several

full scale IQ scores below 70. See 20 C.F.R. pt. 404, subpt. P, app. 1, § 112.05B(1).

However, as the Commissioner correctly points out, T.E. did not satisfy the second

part: that T.E. demonstrate “[s]ignificant deficits in adaptive functioning currently

manifested by extreme limitation of one, or marked limitation of two, of the following

areas of mental functioning: a. Understand, remember, or apply information; or b.

Interact with others; or c. Concentrate, persist, or maintain pace; or d. Adapt or

manage oneself.” Id. § 112.05B(2). As noted previously, the ALJ did not find an

extreme or marked limitation in any of those domains, and substantial evidence

supports the ALJ’s decision to reject Dr. Blanton’s opinion of severe intellectual

disability. To the extent Allen argues this Court should find that T.E. actually has a

marked or extreme limitation in one of those domains based on its own review of the

record evidence, that is simply an improper invitation for the Court to decide the facts

anew or reweigh the evidence, which it may not do. Winschel, 631 F.3d at 1178.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying T.E.’s application for benefits is therefore due

to be AFFIRMED.
Case 2:19-cv-00622-N Document 22 Filed 12/23/20 Page 24 of 24    PageID #: 778




                                V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying T.E.’s October 7, 2016 SSI application is

AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 23rd day of December 2020.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
